Citation Nr: 0811239	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service entitlement to service 
connection for a right and left knee disability and a back 
disability.  A review of the claims file reveals that a 
remand is necessary in order to properly adjudicate the 
veteran's claims.  

The veteran's service medical records reveal complaints of 
right and left knee pain and back pain.  In August 1972 the 
veteran was assessed with back spasms on several occasions.  
He was reported to want to get out of the Marines Corp.  In 
one entry dated in August 1972 the veteran was noted to have 
questionable spondylolysis at L4 on the right side.  Also in 
August 1972 the veteran was noted to have right knee pain 
with movement.  The examiner reported that the veteran had 
slight effusion of the knee cap and slight swelling of the 
knee.  In January 1973 the veteran reported left leg pain and 
back pain since 1967.  He was assessed with mild 
chondromalacia patella of the left knee.  On several other 
occasions in January 1973 the veteran was seen for complaints 
of recurrent back pain.  X-rays of the lumbar spine revealed 
no pathology.  At a separate entry dated in January 1973 an 
examiner opined that the veteran was malingering.  Also in 
January 1973, the veteran reported that he fell on his left 
knee in December and in another entry the veteran reported 
that he struck his left knee on his rack when he tried to 
jump into bed.  He was assessed with a soft tissue injury.  
He also reported left knee pain in February 1973 at which 
time a physical examination was normal.  In March 1973 he was 
seen for complaints of left and right knee pain.  In an 
undated entry (most likely at some point in March 1973) the 
veteran was again assessed with chondromalacia of the left 
patella.  

Post-service treatment records include VA outpatient 
treatment reports dated from April 1999 to February 2004 and 
private treatment reports from various sources.  An unlabeled 
private treatment report dated in November 1998 reveals that 
the veteran was involved in a motor vehicle accident in 
February 1983 and sustained a left knee injury among other 
things.  Other private treatment reports indicate that the 
veteran underwent surgery on his left knee on several 
occasions after the motor vehicle accident.  He was assessed 
with arthritis of the left knee on several occasions.  The VA 
treatment reports include an x-ray of the veteran's left knee 
dated in April 1999 at which time the veteran was assessed 
with mild arthritis/degenerative arthritic changes of the 
left knee.  The private treatment reports also include a 
September 2001 magnetic resonance imaging (MRI) of the 
veteran's lumbar spine which revealed diffuse disc bulge with 
small broad-based central disc protrusion at L4-L5, very mild 
diffuse disc bulge at L5-S1, probable benign bony sclerosis 
associated with the inferior end plate of L5, and Schmorl's 
nodes at the inferior end plates of L2 and L3.  

The veteran was afforded a VA examination in December 2004.  
The examiner noted that the veteran was a very poor 
historian.  He failed to obtain any x-rays of the veteran's 
knees or spine.  He assessed the veteran with subjective low 
back pain and bilateral knee pain worse on the left.  The 
examiner concluded that because the service medical records 
revealed no definitive diagnoses of the veteran's back or 
knees he was unable to provide an opinion regarding whether 
the veteran's current problems were related to service.  He 
appeared to suggest that another examiner should make a 
determination regarding the etiology of the veteran's 
disabilities, particularly if perioperative and operative 
information was provided.  The Board notes that the private 
medical records described above were provided by the veteran 
after the VA examination was accomplished.  

The Board recognizes that the VA examiner expressed concerned 
over apparent cognitive difficulties that the veteran was 
displaying, which interfered with obtaining an accurate 
history, and reportedly contributed to the examiner being 
unwilling to offer an opinion.  However, given the notations 
in the veteran's service medical records, and the fact that 
the examiner alluded to obtaining further clarification from 
another examiner, the Board finds that another attempt should 
be made to obtain an opinion as to whether a relationship 
exists between his disabilities and service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish an 
effective date for the claims on 
appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

2.  Request all VA treatment records 
from February 2004 to the present 
and any private treatment records 
identified by the veteran.  If such 
efforts prove unsuccessful, 
documentation to that effect should 
be added to the claims file.

3.  Schedule the veteran for a VA 
orthopedic examination by a 
qualified physician other than the 
examiner who accomplished the 
December 2004 examination.  The 
claims folder and a copy of this 
remand must be made available to and 
be reviewed by the examiner.  All 
necessary tests, including x-rays, 
should be conducted.  The examiner 
should account for all pertinent 
entries in the service medical 
records and review the VA and 
private medical records associated 
with the claims file.  The examiner 
should note that the veteran was 
involved in a motor vehicle accident 
in 1983 in which he injured his left 
knee.  The examiner is requested to 
provide diagnoses for the veteran's 
claimed right and left knee 
disabilities and back disability 
and, to provide an opinion as to the 
probability that any currently 
diagnosed disabilities of the right 
and left knee and spine are 
traceable to his military service.  
An explanation for the examiner's 
conclusions should be given.  

The veteran is hereby notified that 
it is the veteran's responsibility 
to report for any scheduled 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



